                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 KEVIN MCGRAW,

                                 Plaintiff,
            v.                                                     OPINION and ORDER

 DIVINE ORDERS CATERING LLC and                                         18-cv-950-jdp
 LAVERNE M. BUCHANAN,

                                 Defendants.


           Pro se plaintiff Kevin McGraw, an inmate at the Dane County Jail, filed this lawsuit

against his former business partner, defendant Laverne Buchanan, and the Wisconsin LLC that

they formed together, defendant Divine Orders Catering LLC. Dkt. 1. McGraw alleges that

Buchanan violated her partnership agreement with McGraw, mismanaged the LLC, and

embezzled money from the LLC. He alleges that Buchannan owes him about $12,835 in shared

profits and $12,500 in repayment for a loan.

           Because McGraw is a prisoner proceeding in forma pauperis, I must screen his complaint

under 28 U.S.C. §§ 1915 and 1915A. I conclude that although McGraw may state a claim

under Wisconsin law, I must dismiss his case because this court does not have jurisdiction to

hear it.

           Most lawsuits cannot be filed in federal court. “Federal courts are courts of limited

jurisdiction.” Int’l Union of Operating Eng’rs, Local 150 v. Ward, 563 F.3d 276, 280 (7th Cir.

2009). A district court has an independent obligation to determine whether it can exercise

subject-matter jurisdiction, even when no party challenges it. Hertz Corp. v. Friend, 559 U.S.

77, 94 (2010). If a plaintiff cannot establish a basis for subject-matter jurisdiction, I must
dismiss his or her case. See Smart v. Local 702 Int’l Bhd. Of Elc. Workers, 562 F.3d 798, 802 (7th

Cir. 2009).

         There are two ways that a plaintiff can establish federal jurisdiction. First, the plaintiff

can invoke diversity jurisdiction under 28 U.S.C. § 1332, meaning that the case involves claims

between parties who are citizens of different states and that the amount in controversy exceeds

$75,000. Second, if the parties are not diverse, then the plaintiff may invoke federal question

jurisdiction by asserting claims that arise under federal law. 28 U.S.C. § 1331. Neither form of

jurisdiction applies to this case.

         McGraw’s claims do not arise under federal law. McGraw and Buchannan formed their

LLC under Wisconsin law, and any claims regarding management of the LLC arise under

Wisconsin law, not federal law. The same goes for any claims that Buchanan defrauded

McGraw or breached a contract or partnership agreement. Those are state-law claims, not

federal claims.

         Because McGraw is asserting only state-law claims, he can file his lawsuit in federal

court only if all parties are citizens of different states and the amount of controversy is more

than $75,000. Although McGraw does not say so, it appears that all parties are citizens of

Wisconsin. But even if Buchannan or Divine Orders were a citizen of a different state, McGraw

would still not be able to invoke diversity jurisdiction because the amount of money that he is

seeking is only about $25,338. Therefore, I must dismiss McGraw’s case.

         Although I am dismissing McGraw’s case, that does not necessarily mean that McGraw

has no claim. It means only that McGraw must file his lawsuit in state court instead of federal

court.




                                                  2
       When a prisoner’s complaint is dismissed because it is frivolous or fails to state a claim,

that that prisoner receives a “strike” under 28 U.S.C. § 1915(g). But because I am dismissing

McGraw’s complaint for lack of jurisdiction, McGraw will not receive a strike. See Haury v.

Lemmon, 656 F.3d 521 (7th Cir. 2011).



                                            ORDER

       IT IS ORDERED that plaintiff Kevin McGraw’s complaint is DISMISSED without

prejudice to McGraw filing his suit in state court.




       Entered December 20, 2018.
                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
